PER CURIAM.
The final judgment of dissolution is affirmed; the award of attorney’s fees to the wife is reversed. The record in this case clearly demonstrates that the wife is in an equal, or better, position to pay her attorney’s fees than is the husband. Carangi v. Carangi, 441 So.2d 658 (Fla. 3rd DCA 1983); Greer v. Greer, 438 So.2d 535 (Fla. 2nd DCA 1983); Poppe v. Poppe, 412 So.2d 38 (Fla. 3rd DCA 1982); Epstein v. Epstein, 386 So.2d 1200 (Fla. 3rd DCA 1980); Hill v. Hill, 376 So.2d 472 (Fla. 4th DCA 1979); Bucci v. Bucci, 350 So.2d 786 (Fla. 3rd DCA 1977); Johnson v. Johnson, 346 So.2d 591 (Fla. 1st DCA 1977).
AFFIRMED in part and REVERSED in part.
LARRY G. SMITH, WENTWORTH and JO ANOS, JJ., concur.